DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 11 and 16.
Pending: 1-20.
IDS
Applicant’s IDS(s) submitted on 12/10/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. Applicant is reminded that no copied of US patent documents need furnished with the IDS.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6, 11, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by SUDO (US 20170228189 A1).

Re: Independent Claim 1, SUDO discloses a non-volatile memory device (SUDO Fig. 2) comprising:
a memory cell array including a plurality of memory cells, each memory cell configured to be programmed to one state of a plurality of states (SUDO Fig. 2: 110 and ¶ [0029]);
a page buffer circuit including a plurality of page buffers (SUDO Fig. 2 and 4), each page buffer configured to store received data as state data indicating a target state of a corresponding memory cell of the plurality of memory cells (SUDO Fig. 5 and ¶ [0036]), the page buffer circuit being configured to perform a state data reordering operation of changing a first state data order indicating reference mapping between a plurality of data values of the state data and the plurality of states into a second state data order during performance of a program operation on selected memory cells of the plurality of (SUDO Figs. 2, 6A and ¶¶ [0044]-[0047] disclose holding data temporarily and scrambling/descrambling it during write/read operations; scrambling is data bit reordering resulting in the second data order); and
a reordering control circuit configured to control the page buffer circuit to perform the state data reordering operation simultaneously with the program operation (SUDO Figs. 2, 6A and ¶ [0044] disclose holding data temporarily and scrambling/descrambling it during write/read operations; scrambling is data bit reordering resulting in the second data order and the method in fig. 6A is construed to be a single programming operation that includes step 14, scrambling/reordering, as part of the programming operation).

Re: Claim 3, SUDO disclose(s) all the limitations of claim 1 on which this claim depends. SUDO further discloses:
wherein the reordering control circuit is configured to control the page buffer circuit to change a data value of the state data, which is stored in each of the plurality of page buffers, based on a reordering sequence that is set to change the first state data order into the second state data order (SUDO Fig. 6A and ¶ [0044]).

Re: Claim 5, SUDO disclose(s) all the limitations of claim 1 on which this claim depends. SUDO further discloses:
wherein the page buffer is configured to perform the state data reordering operation in:
at least one period of a program voltage application period in which a program voltage is applied to the selected memory cells, and a verification period in which a verification read operation is performed after the program voltage is applied (e.g. SUDO ¶¶ [0015], [0017] and [0036]-[0037] disclosing common program verification steps).

Re: Claim 6, SUDO disclose(s) all the limitations of claim 1 on which this claim depends. SUDO further discloses:
wherein the page buffer is configured to perform the state data reordering operation in a period in which a program voltage is initially applied to the selected memory cells (SUDO Fig. 6A and ¶ [0044]).

Re: Independent Claim 11, SUDO discloses a method of operating a non-volatile memory device (SUDO Fig. 6AB and ¶ [0044]) comprising:
receiving data (SUDO Fig. 6: Step S12);
storing the data as state data in a plurality of page buffers connected to a memory cell array (SUDO Fig. 6A: Step S14 and ¶[0044]);
programming a plurality of memory cells of the memory cell array based on the state data stored in the plurality of page buffers (SUDO Figs. 4 and 6A: Step S18 and ¶[0044]); and
changing a data value of the state data stored in each of the plurality of page buffers simultaneously with the programming of the plurality of memory cells to reorder the state data (SUDO Figs. 2, 6A and ¶ [0044] disclose holding data temporarily and scrambling/descrambling it during write/read operations; scrambling is data bit reordering resulting in the second data order and the method in fig. 6A is construed to be a single programming operation that includes step 14, scrambling/reordering, as part of the programming operation).

Re: Independent Claim 16, SUDO discloses a memory system (SUDO Fig. 2) comprising:
a memory controller (SUDO Fig. 2: 140 and [0029] “…a controller 140…”) configured to convert data received from a host, based on a first state data order to generate write data (SUDO Fig. 2: 140 and [0029] “…a controller 140, which receives command data from the input/output buffer 120 or an external control signal to control each part;”); and
a non-volatile memory device configured to store the write data received from the memory controller (SUDO Fig. 6A: Step S14 and ¶[0044]) as state data in each of a plurality of page buffers (SUDO Fig. 2 and 4), program memory cells based on the state data (SUDO Figs. 4 and 6A: Step S18 and ¶[0044]), and
perform a state data reordering operation simultaneously with the programming of the memory cells, the state data recording operation including changing a value of state data stored in each of the plurality of page buffers to change the first state data order into a second state data order, the second state data order being appropriate for a program sequence (SUDO Figs. 2, 6A and ¶ [0044] disclose holding data temporarily and scrambling/descrambling it during write/read operations; scrambling is data bit reordering resulting in the second data order and the method in fig. 6A is construed to be a single programming operation that includes step 14, scrambling/reordering, as part of the programming operation).

Re: Claim 18, SUDO disclose(s) all the limitations of claim 16 on which this claim depends. SUDO further discloses:
the non-volatile memory device is configured to perform the state data reordering operation in a period in which a program pulse is applied to the memory cells, during a program period in which the programming of the memory cells is performed (SUDO Fig. 6A and ¶ [0044]).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 

KIM (US 20160027525 A1) discloses a method of programming a nonvolatile memory device is provided which includes applying a program voltage to selected ones of a plurality of memory cells; applying a selected one of a plurality of verification voltages after pre-charging bit lines connected to memory cells to which the program voltage is applied; sensing the memory cells to which the selected verification voltage is applied; selecting memory cells programmed to a target state referring to the sensing result and target state data; and determining whether programming of the selected memory cells is passed or failed.

Allowable Subject Matter
Claim(s) 2, 4, 7-10, 12-15, 17 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 2, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
the state data reordering operation includes a plurality of dump operations on the data latches.

Re: Claim 4, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the second state data order is set to reduce a time during which the program operation is performed on the selected memory cells, based on to a set program algorithm.

Re: Claim 7 (and dependent claims 8-10), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the reordering control circuit is configured to divide a plurality of operations included in the state data reordering operation into at least two reordering sequences, based on at least one of a time during which a program voltage is applied to the selected memory cells and a time during which a verification read operation is performed, and
determine at least two periods in which the at least two reordering sequences are to be performed, from a group of periods including a plurality of program voltage application periods, a plurality of program recovery periods, and a plurality of verification periods.

Re: Claim 12, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the reordering of the state data includes performing a plurality of dump operations of a plurality of data latches included in each of the plurality of page buffers and changing first state data stored in the data latches into second state data.

Re: Claim 13 (and dependent claims 14-15), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein a program operation period in which the programming of the plurality of memory cells is performed includes a plurality of sub-periods including a program pulse application period, a program recovery period, and a verification period, and
the reordering of the state data is performed in at least one sub-period of the plurality of sub-periods.

Re: Claim 17, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
during a read operation that is performed after the programming of the memory cells, the non-volatile memory device is configured to verify data from the memory cells based on a verification sequence corresponding to the first state data order and output the verified data as verification data to the memory controller.

Re: Claim 19 (and dependent claim 20), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:

perform the at least two sequences, respectively, in at least two sub-periods of a plurality of sub-periods in which the programming of the memory cells is performed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov